Citation Nr: 0005373	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976 and from December 1983 to December 1986.  The 
veteran also served in the Army National Guard from September 
1976 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Board notes that entitlement to service connection for a 
neuropsychiatric condition was denied by the RO in March 
1977.  That decision was not appealed by the veteran and it 
became final in March 1978.  The RO, in an August 1995 rating 
decision declined reopening the veteran's claim for a nervous 
condition.  This claim was reviewed on a de novo basis and 
was found to be not well grounded.  The veteran did not 
appeal that decision which became final in August 1996.  In a 
December 1997 rating decision, the RO again reviewed the 
claim of entitlement to service connection for a nervous 
condition on a de novo basis and denied service connection.

In accordance with the United States Court of Appeals for 
Veteran Claims (Court), ruling in Barnett v. Brown 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder, 
which was denied in August 1995.


FINDINGS OF FACT

1.  The RO denied reopening the claim for service connection 
for a psychiatric disorder when it issued an unappealed 
rating decision in August 1995.

2.  The evidence received since the final disallowance in 
August 1995 provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disability, bears directly and substantially upon the issue 
at hand, and because it is neither cumulative nor redundant, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
psychiatric disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1995 decision wherein 
the RO denied entitlement to service connection for a nervous 
condition is new and material and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran underwent a 
pre-enlistment examination in April 1974 and denied any 
history of depression, excessive worry and nervous trouble of 
any sort.  Clinical evaluation further found no psychiatric 
or neurologic abnormalities.

A Physical Profile Record dated in September 1975 described 
the veteran as having known emotional and attitudinal 
problems, which may compromise his judgment and reliability.  
It was indicated that he was medically qualified for duty 
with limitations.

It was noted on an in-service health clinic record in April 
1976 that the veteran had slight depression and that he had 
been drinking quite a bit that night.  In July 1976 the 
veteran underwent a separation examination.  Clinical 
evaluation revealed that he had no psychiatric or neurologic 
abnormalities.  There were no personality deviations noted.  
Further, the veteran reported no history of depression or 
excessive worry or nervous trouble of any sort.

In August 1976, five days after his discharge from the 
service, the veteran was hospitalized at Memphis VA Medical 
Center (MC), for approximately 25 days.  On admission he was 
extremely agitated, he was shouting, and he tore a piece of 
the ceiling down.  He reported having auditory 
hallucinations.  He was placed in full restraints and 
administered Thorazine.  He was diagnosed with acute 
psychotic episode, resolved.  At the time of discharge from 
the hospital, there was no evidence of psychotic thinking or 
affective disorder; he was discharged, competent and able to 
work full-time on no medications.

In September 1976 the veteran filed a claim for service 
connection for a psychotic condition.  He underwent VA 
compensation examination in February 1977.  VA physician 
noted that there was no evidence of any type of major 
emotional disturbance.  The veteran was well oriented and his 
memory was intact.  The physician noted that he found no 
evidence of any sequelae from the veteran's previous 
hospitalization for an acute emotional episode.  The 
diagnosis was adjustment reaction of early adult life.

In March 1977 the RO denied the veteran's claim for service 
connection for a neuropsychiatric condition.  The RO noted 
that VA examination revealed adjustment reaction of early 
adult life and there was nothing to suggest emotional 
illness.  This decision was not appealed.

The veteran was examined for re-enlistment in November 1983.  
He denied ever having depression, excessive worry or nervous 
trouble of any sort.  He indicated that he had been a patient 
in VA hospital in Memphis, Tennessee.  He did not disclose 
that such hospitalization was due to a psychotic episode.  
Clinical evaluation showed no psychiatric or neurologic 
abnormalities.

In August 1985 the veteran underwent clinical evaluation.  He 
was diagnosed with situational stress reaction relative to 
marital problems.  His symptoms included sleeplessness, 
failure to eat, alcohol abuse and aggressive behavior.  It 
was noted that there was marked improvement in his attitude 
and affect after his first session.  He was psychiatrically 
cleared for any administrative action deemed appropriate by 
command.

In an April 1987 medical history report for the purpose of 
enlistment in the Army National Guard, the veteran reported 
he had no depression, excessive worry or nervous trouble of 
any sort.  He indicated that he was in good health.  There 
was no neurologic or psychiatric abnormalities found on 
clinical evaluation.

In September 1994 the veteran requested his claim for a 
psychiatric disorder be reopened.  He asserted that he had 
been admitted to the Memphis VAMC within two months of his 
release from active duty with a diagnosis of paranoid 
schizophrenia.  He stated that he was, at that time, a 
patient at the same Memphis VAMC and for the same condition.  
He was then seen on an outpatient basis until three years 
previously which coincided with his divorce in 1991.

During his hospitalization in September 1994 the veteran was 
diagnosed with polysubstance dependence (alcohol, cocaine, 
marijuana and tobacco).  He described his mood as depressed 
and withdrawn.  He stated that he has had suicidal thoughts 
but has never acted on them.  He claimed he hears muffled 
voices, which he can't understand.  He stated that alcohol 
and crack makes the voices go away and that using such 
substances is not a problem for him.  



In addition to a diagnosis of polysubstance dependence under 
Axis I, a diagnosis of moderate was rendered under Axis IV, 
and his Global Assessment of Functioning (GAF) was 40 on 
admission and 50-55 on discharge.  The September 1994 
admission notes indicated that the veteran had a history of 
bipolar disorder.  During this admission the veteran related 
that he had been receiving outpatient treatment 

In August 1995 the RO denied reopening the veteran's claim 
for service connection for a nervous condition on the basis 
that the claim was not well grounded.  This decision was not 
appealed.  In June 1997 the veteran again filed a claim for 
service connection for mental problems, specifically, 
schizophrenia and manic depression.

Subsequent to the August 1995 disallowance, the RO received 
progress notes from the local VA mental health center dated 
from June 1997 to July 1997.  These progress notes indicate 
that the veteran was taking medication and that he was 
feeling better.  There was no diagnosis provided in these 
reports.

Progress Notes of June 1997, received by the RO in September 
1997, indicated that the veteran complained that he was 
depressed.  He was irritable at times when pressed for too 
much detail and did not want to be questioned about certain 
things.  It was noted that part of his depression is 
wondering about his living accommodations, relationships with 
people and not holding a job to support himself.  He was 
diagnosed with bipolar affective depressed type, mixed 
substance abuse, and GAF of 40 to 50.  Medication was 
prescribed.

In August 1997 the RO received a portion of the veteran's 
service medical records, including reports of his entrance 
and separation physical examinations.  The content of 
pertinent service medical records is described above.


VA mental disorder examination was conducted in October 1997.  



The veteran reported that he was hospitalized for depressive 
symptomatology with auditory hallucinations and persecutory 
depreciating kind of comments from the hallucinations in 1989 
and 1991.  He further reported that he developed his most 
severe depressive reaction in 1994 reaching the point where 
he stuffed his tail pipe in the car wherein he was sleeping 
and tried to carbon monoxide himself in a suicide attempt.  

On examination, the physician noted that the veteran's 
content of thought revealed no evidence of formal thought 
disorder.  He did not have any thought content that would 
suggest a schizophrenic disorder.  The physician further 
noted that the veteran's thought content and his associations 
were tight.  He had no autistic form of ideation and no 
hallucinatory phenomenon.  His anxiety was under control.  
His insight was quite good.  The physician stated that the 
veteran knows that he has a mood disorder and he knows it 
must be treated with medications.  The diagnosis was bipolar 
affective disorder.  The physician stated that the veteran's 
life stressors are in the moderate to severe category 
depending upon whether he is in treatment.  The physician 
further noted that the veteran's GAF score puts him in the 20 
to 40 percent range.

In June 1998 the veteran stated that he had no problems 
before he went in the Army.  He further stated that the 
pressure of combat training broke him down and caused his 
manic depression.

At his personal hearing in October 1999 the veteran testified 
that his psychiatric problems began in basic training and got 
worse when he went to Germany.  Hearing Transcript (Tr.), pp. 
3, 9, 11.  He stated that he did not seek any medical 
treatment for his psychiatric problem.  Tr., p. 4.  He 
testified that during his second enlistment a psychiatrist 
said that he had a nervous breakdown.  Tr., p. 5.  He stated 
that his current diagnosis is bipolar disorder.  Tr., p. 8.  




Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 



The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West, 12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  


Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  


The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).
Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
38 C.F.R. § 3.303 (1999).  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder.

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder, which the RO denied in August 
1995.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the veteran's claim and such evidence 
is not redundant of evidence previously of record and it 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed mental 
disability.  This evidence consists of VA mental health 
clinic progress notes, service medical records, VA mental 
disorder examination and the veteran's personal statements 
and testimony.

Since this evidence was not of record prior to the August 
1995 finally denied claim, this evidence is neither 
duplicative nor cumulative, and therefore constitutes new 
evidence.  Such evidence bears directly and substantially 
upon the specific issue being considered in this case.  
Moreover, it is probative as to whether continuity of 
symptomatology has been demonstrated since the veteran's 
diagnoses of acute psychotic episode and adjustment reaction 
to early adult life.

Therefore, the evidence is significant and must be considered 
in order to fairly decide the merits of the claim.

The Board notes that the veteran, regardless of the various 
diagnoses offered over the years to account for his 
psychiatric symptomatology, is in effect endeavoring to claim 
service connection for the same psychiatric symptomatology 
which was the subject of the previous denial, and accordingly 
is not stating a different claim on the basis of a different 
theory of entitlement.  Ashford v. Brown, 10 Vet. App. 120 
(1997); Ephraim v. Brown, 5 Vet. App. 549 (1993).

The Board finds that new and material evidence has been 
received since the August 1995 final determination, and the 
veteran's claim is reopened.

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether the claim is well grounded.

Whether the claim of entitlement to 
service connection for a psychiatric 
disorder is well grounded.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of § 5107(a).  Murphy, supra at 81.  A well-
grounded service-connection claim generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  Caluza, supra at 506.  

The threshold question in this case is whether there is 
sufficient evidence to establish a nexus between a mental 
condition diagnosed within one year after service and the 
veteran's current diagnosis of bipolar affective disorder.  

The record contains evidence that the veteran received two 
distinct diagnoses regarding his mental condition with within 
one year of service.  

On one occasion the veteran was diagnosed with acute 
psychotic episode; and on another occasion he was diagnosed 
with adjustment reaction of early adult life.  On his most 
recent VA examination, in October 1977, he was diagnosed with 
bipolar affective disorder.  

There is no objective medical evidence that adequately 
supports that the veteran had a chronic mental condition 
while in service or during the applicable presumption period 
that is linked to his current mental condition of bipolar 
affective disorder.  In the absence of medical evidence of a 
nexus between a chronic mental condition in service or within 
the applicable presumption period and the veteran's current 
mental condition, his claim for entitlement to service 
connection for a psychiatric disorder is not well grounded.

However, since a chronic mental condition was not shown in 
service or within the applicable presumption period, for the 
purpose of establishing a well grounded claim, the 
regulations permit the veteran to show evidence based on 
continuity of symptomatology if a condition is observed in an 
applicable presumption period and competent evidence relates 
the present condition to that symptomatology.  See 38 C.F.R. 
§ 3.303(b); see also Savage, supra at 498.  The evidence does 
not demonstrate continuity of symptomatology with regard to 
the veteran's mental condition.  

Symptoms shown immediately following service, which warranted 
a diagnosis of acute psychotic episode and adjustment 
reaction of early adult life, are dissimilar to those 
currently shown on examination.  The VA physician in 
September 1976 found no evidence of any sequelae from the 
veteran's previous hospitalization or any type of major 
emotional disturbance.  The veteran reported having 
depressive symptomatology with auditory hallucinations in 
1989 and 1991.  The VA physician in October 1997 found no 
evidence of a formal thought disorder and indicated that the 
veteran currently has a mood disorder.  

On examination for re-enlistment in November 1983 and on 
examination in April 1987 for the purpose of enlistment in 
the Army National Guard, the veteran denied having any type 
of mental disorder and clinical evaluation found no 
psychiatric or neurologic abnormalities.

Evidence of a possible link between any current mental 
condition to service or within an applicable presumption 
period is limited to the veteran's own assertions.  In this 
instance, the veteran's own opinion and statements are not 
sufficient for linking his present mental condition to 
service.  See Savage, supra at 494.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1991).

The Board notes that the veteran stated that he was 
hospitalized in 1989 and 1991 primarily for depressive 
symptomatology.  He also related, while hospitalized by VA in 
1994, that he had been previously treated on an outpatient 
basis since his 1986 separation until three years prior to 
the current admission coinciding with his 1991 divorce.  The 
records referable to these specific time periods are not on 
file; however, the RO already requested all records referable 
to treatment since 1986 and no such additional records were 
provided with the other substantial quantity of treatment 
reports already associated with the claims file.  

While the dates and locations of such hospitalizations were 
not specified by the veteran, all additional claimed 
treatment reports have been requested by the RO from VA 
facilities including the facility wherein the veteran claimed 
the additional inpatient and outpatient treatment.  Inasmuch 
as the veteran has stated that the reason for such 
hospitalizations was for depressive symptoms, the Board finds 
that such medical evidence, even if obtainable, would not be 
necessary to fairly decide the veteran's claim as such 
evidence is not probative of the issue at hand.  

That is, such evidence if existent would not provide a link 
between the veteran's current mental condition and military 
service.  In any event, exhaustive efforts have already been 
made to obtain all claimed records of treatment.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

For the foregoing reasons, the veteran's claim for service 
connection for a psychiatric disorder is not well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is the 
claim is not plausible.  Consequently his claim for 
entitlement to service connection for a psychiatric disorder 
must be denied.

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

As the veteran's claim for service connection for a 
psychiatric disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been considered, requested or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection, the 
appeal is granted to this extent.


The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

